Citation Nr: 0531973	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  00-05 625 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity compensation (DIC) 
under the provisions of 38 U.S.C. § 1318.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from November 1941 to April 
1942, from April 1942 to December 1942, and from August 1945 
to April 1946.  He died in September 1993, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In April 2004, the 
Board remanded the claim for due process concerns, and the 
case has returned for further appellate review.


FINDING OF FACT

At the time of death, the veteran was not in receipt of, or 
entitled to receive, compensation for service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death or 
so rated for a period of not less than 5 years from the date 
of his discharge or other release from active duty.


CONCLUSION OF LAW

The criteria for Dependency and Indemnity compensation 
benefits pursuant to 38 U.S.C. § 1318 have not been met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, pursuant to the Board's April 
2004 remand, VA notified the appellant by a letter dated in 
May 2004, in which the VA informed the appellant of the 
evidence needed to substantiate the claim.  This letter also 
informed the appellant of VA's duty to assist and which party 
would be responsible for obtaining which evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
record contains all identified medical evidence, and there 
are no identified, outstanding records requiring further 
development.  Considering the issue on appeal, all relevant 
data has been obtained for determining the merits of the 
appellant's claim, and no reasonable possibility exists that 
any further assistance would aid her in substantiating her 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the duty 
to notify and assist reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

In August 2001, VA suspended the adjudication of claims for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318, due 
to a temporary stay on the adjudication of such claims that 
was imposed by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in National Organization of 
Veterans' Advocates, Inc., v. Secretary of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001).  In that decision the Federal 
Circuit directed the Department to conduct expedited 
rulemaking which would either explain why certain regulations 
- 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 - were 
inconsistent or revise the regulations so that they are 
consistent.  
The Department then revised 38 C.F.R. § 20.1106 to bring it 
into conformity with 38 C.F.R. § 3.22.  In an order issued 
January 10, 2003, the Federal Circuit lifted the stay on 
adjudication of 38 U.S.C.A. § 1318 claims.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318.

As noted above, in August 2001 VA temporarily suspended the 
adjudication of claims for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 in response to the Federal Circuit's 
decision in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) [NOVA I]. The stay was to remain in effect pending 
completion of VA rulemaking specified by the Federal Circuit. 
Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
[NOVA II]. In NOVA II, the Federal Circuit revised the stay 
order imposed in NOVA I. The Federal Circuit held that VA 
could properly construe the "entitle to receive" language 
of 38 U.S.C.A. § 1318 to bar the filing of new claims, i.e., 
"hypothetical entitlement" claims, in which no claim was 
filed during the veteran's lifetime or where a claim had been 
denied and was not subject to reopening.

Thus, under VA regulations the term "entitled to receive" 
means that at the time of his or her death a veteran had 
service-connected disability rated as totally disabling but 
was not receiving compensation because of one of the stated 
reasons shown in the regulation.  See 38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22.

The veteran died before September 30, 1999, and he was not 
continuously rated totally disabling for a period of not less 
than five years from the date of his discharge from active 
duty.  Therefore, for DIC benefits to be awarded to the 
appellant under the provisions of 38 U.S.C.A. § 1318, it must 
be established that the veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  

According to 38 C.F.R. § 3.22, the veteran must have been 
receiving, or entitled to receive, compensation benefits at 
the time of his death; the appellant cannot establish 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 by 
showing "hypothetical" entitlement.  See National 
Organization of Veterans' Advocates, Inc., supra, 260 F.3d at 
1365.

The appellant has not made any specific contentions as to why 
she is entitled to DIC benefits under section 1318.  The 
evidence of record at the time of the veteran's death shows 
that he had established service connection for residuals of a 
wound of the right occipito-parietal region, and for 
residuals of a shell fragment wound of the right arm.  These 
service-connected disabilities combined for a 40 percent 
rating.  Hence, the veteran was not in receipt of a total 
disability rating as required under 38 U.S.C.A. § 1318(b).  
Therefore, the appellant is not eligible for DIC benefits 
under § 1318(b) on the grounds that the veteran had actually 
been in receipt of, or actually established entitlement to, a 
total rating for 10 years prior to his death.  The evidence 
clearly indicates that he was not.

The Board must address the question of whether the veteran 
was "entitled to receive" compensation for service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  According to the only 
subsection of 38 C.F.R. § 3.22 potentially applicable in this 
case (because the other subsections of the regulation involve 
other circumstances inapplicable here such as the withholding 
or waiver of payment) "entitled to receive" means that, at 
the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of disability evaluation or 
effective date.  See 38 C.F.R. § 3.22(b)(3).  In this case, 
there is no specific contention in the record that any rating 
decision addressing the evaluation of a service-connected 
disability was clearly and unmistakably erroneous.

As the veteran was not rated by VA as totally disabled for a 
continuous period of at least 10 years immediately preceding 
his death, or for five years following discharge from 
service, there is no legal basis for entitlement to DIC under 
38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Entitlement to DIC benefits under the provisions of 38 U.S.C. 
§ 1318 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


